86 F.3d 1149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.V. Lee COOPER, Plaintiff-Appellant,v.I-NET, INCORPORATED;  Kavelle Bajaj;  Ken Bajaj;  JeffreyRosolio, Defendants-Appellees.
No. 95-2776.
United States Court of Appeals, Fourth Circuit.
Argued May 8, 1996.Decided June 3, 1996.

ARGUED:  Robert Olin Johnston, JOHNSTON, RIVLIN & FOLE, L.L.P., Washington, D.C., for Appellant.
Daniel A. Masur, I-NET, INC., Bethesda, Maryland, for Appellees.
Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
V. Lee Cooper appeals an order of the district court granting summary judgment to his former employer and three of its officers in Cooper's suit alleging breach of contract, fraud, and civil conspiracy.   We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated in that court's memorandum opinion.   Cooper v. I-NET, Inc., et al., No. DKC 93-2417 (D.Md., Aug. 16, 1995).

AFFIRMED